Failing to agree with the opinion of the court in this small but very important case, the writer feels impelled to submit briefly the propositions controlling, as he views them.
The case was submitted to the trial court upon a stipulation showing a prior outstanding bonded indebtedness of $72,000 and a subsequent funding bonded indebtedness of $13,500. Taken together, plaintiff contended they were in excess of the 5% limitation provided by section 26, art. 10, of the Constitution of the state. The said funding bond indebtedness is the bone of contention, the $72,000 of bonds having nothing to do with the issue except to confuse. But for the issuance of the funding bonds, long prior to this suit, the tax levy out of which this suit arose would never have been made.
The first proposition is that the district court of Alfalfa county had long since adjudged the warrant indebtedness out of which the funding bonds grew, to be valid. From this judgment of the district court no appeal was taken and it, therefore, became a finality. Under the uniform holdings of this court the said judgment ends the question of the validity of the indebtedness funded. State ex rel. Bd. of Ed. of Okla. City v. West, 29 Okla. 503, 118 P. 146; Smartt v. Board Co. Com'rs., 67 Okla. 141, 169 P. 1101; Hume v. Wyand, 68 Okla. 261, 173 P. 813.
The second proposition is that the issuance of bonds funding a prior valid indebtedness does not increase the indebtedness of the municipality. This was definitely held by this court in the case of State ex rel. Board of Education of Oklahoma City v. West, in which the court in the syllabus said:
"Funding bonds are issued concurrently with the cancellation of warrants of the municipality, and a municipality does not by their issuance, become further indebted provided the warrants themselves represent a valid indebtedness. No new debt is incurred by mere change in the form of the existing debt."
The third proposition is that the funding bond statute is valid and not in conflict with section 26, art. 10, of the Constitution. This was held in the cases above cited.
Since the validity of the funded indebtedness had become a final adjudication, and since the issuance of funding bond is not an increase of the indebtedness of the school district, but a mere change in form, and since the validity of the statute authorizing such substitution has already been determined, and since the said funding statute, among other provisions, requires that the tax-levying authorities provide a tax each year sufficient to pay the interest on the funding *Page 152 
bond and raise a sinking fund, all of these matters are out of the case against the plaintiff. The stipulation on which the case was tried to the lower court recites that to pay the interest on such funding bonds ($13,500) and to raise a sinking fund sufficient to pay the bonds at maturity, 1.4 mills levy was made. This on plaintiff's property amounted to the $174 sued for. There is nothing in the stipulation or elsewhere in the record to show that the plaintiff ever denied that said amount of levy was necessary for the purpose for which it was made, and nothing to show that a less levy would have paid the interest and provided the necessary sinking fund. The writer is, therefore, driven to the conclusion that, under the pleadings and the stipulation of facts, plaintiff could not recover any sum. The judgment of the lower court should be reversed, with direction to render judgment for defendant on the stipulation.